United States Attorney’s Office
Western District of Oklahoma

 

 

 

 

MEMORANDUM
Subject: Date:
COMPANION CASE RULE IN September 15, 2020
CRIMINAL CASES
To: From:
CARMELITA REEDER SHINN William E. Farrior
Court Clerk

The following cases which are the subject of Informations being filed today are
related cases and should be assigned to the same judge:

(1) United States v. Gerardo Villasenor, New Case
United States v. Gustavo Villasenor, New Case
United States v. Ramon Villasenor, New Case
United States v. Vipal, Inc., New Case

(2) The cases are related to two existing cases, which were the subject of motion
hearings before Judge Patrick Wyrick:

In re Search Warrants, Nos. 19-mj-457, 19-mj-459
These cases are related cases pursuant to LCrR7.1 because:
They arise out of the same transaction or series of transactions;

XIThey involve the same defendant(s);

LIFor other reasons, it would entail substantial duplication of labor if heard by
different judges because:

DETAILS: Judge Wyrick considered several pre-charge motions brought by defendants
Gerardo Villasenor and in the name of entities owned by Vipal Inc. The
defendants are charged with employing unauthorized aliens at restaurants in
Stillwater, Oklahoma, and with making false attestations in furtherance of
such employment.
